Order unanimously affirmed with costs. Memorandum: In this action to compel specific performance of a trust agreement, we agree with the Surrogate’s finding that claimant did not meet his burden of proving his performance of the agreement. Further, by failing to refer to that issue in his appellant’s brief, claimant has waived its review (see, Hodge v LoRusso 181 AD2d 1009). (Appeal from Order of Niagara County Surrogate’s Court, DiFlorio, S. — Claims Against Estate.) Present — Callahan, J. P., Boomer, Pine, Lawton and Fallon, JJ.